Title: To Thomas Jefferson from William Tatham, 9 October 1791
From: Tatham, William
To: Jefferson, Thomas



Dear Sir
Capitol in Richmond 9th. Oct. 1791

I am just inform’d that You will certainly be at Alexandria the 17th. Inst. on the business of the federal City, and the hopes I had entertain’d of seeing You here is vanishd. It wou’d have given me great pleasure to have consulted You on my several objects in pursuit of general utility: as it is; and the Virginia Assembly so near at hand, your knowledge of my singular situation will plead a pardon for reminding you, how usefull Your attention to my two last Letters may prove, if You are not too much incomoded with public concerns before You leave Potowmack.
My Brother has done every thing possible about the S. Western Post; He is not yet returnd, but I collect from a Copy of His Journal that the Subscriptions are between Eighty and a hundred pounds; I am nevertheless persuaded that Post [will] not be establish’d without Government will give it to the Contractors for three Years instead of one. On these Grounds I beleive I can establish it.—I am Dr. sir Yr. Obt. Hb servt,

Wm Tatham

